Judgment insofar as appealed from unanimously affirmed with costs. Memorandum: Defendant wife appeals from a judgment of divorce insofar as it awarded her maintenance of $50 per week for two years. She argues on appeal that the amount and duration of the award are inadequate and that the court failed to set forth the factors it considered, as required by Domestic Relations Law § 236 (B) (6) (b). The Judicial Hearing Officer was appointed to hear and determine the issues of maintenance, equitable distribution and counsel fees. We find that he adequately set forth the factors he considered in awarding maintenance, and we find no basis to disturb his award. Defendant failed to produce proof that she is entitled to more maintenance than she received. (Appeal from judgment of Supreme Court, Erie County, Wolf, J.— divorce.) Present—Boomer, J. P., Green, Pine, Davis and Lowery, JJ.